DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 20 December 2021 is acknowledged.  Claim 1 has been amended.  No claims have been added.  Claims 1 and 128-146 are pending and under consideration.



Information Disclosure Statement
No information disclosure statement has been provided.  Applicant is again reminded of their duty to disclose under 37 C.F.R. 1.56.  References cited in the parent application have been considered but will not appear on the face of any patent that should issue from this application unless listed on a PTO/SB/08 and indicated as considered by the Examiner.


Withdrawn Objections/Rejections
Applicant’s amendment to claim 1 has obviated the previous rejection under 35 U.S.C. 112(b). 



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 128-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record is incorporated here in full.  A discussion of the scope of the claimed genus and state of the relevant art can be found there.  As previously noted, no species falling within the scope of claims have been described by reduction to practice in the specification or prior art.  The amendment to claim 1 corrected informalities that do not affect the rejection of record.  
Applicant argues in the Remarks filed 20 December 2021 that the specification provides guidance as to what types of domains can be included, especially with respect to the dependent claims where the first domain is an antibody or antigen binding fragment.  Applicant also notes that the original claims recited a method for determining the recited first domain by library 
Applicant’s arguments have been carefully considered but are not convincing.  As previously acknowledged, the art generally accepted that it was possible to screen for the individual domains and, once the domains were identified, then screen for combinations that could be included in a humanized construct as claimed while retaining the required affinities.   However, neither the art nor the specification recognized what structures must be present within each domain, particularly with respect to the first domain having affinity for a CLSMP such as an idiotype.  Applicant’s argument that a method of making the first domain by screening a library to identify such domains conflates the issue of whether the claims are enabled versus whether Applicant has adequately described domains that might be identified by using the screening method.  For the reasons of record, possession of a screening method does not show possession of domains identified by that method, or for construct comprising not only the domain to be identified but a plethora of additional “domains” having the recited affinities.  The rejection is therefore maintained as applied to the amended claims.




Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643